MEMORANDUM OPINION
                                          No. 04-11-00746-CV

               IN THE INTEREST OF A.R., A.R., M.R., K.R. Jr., and A.R., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01249
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 7, 2012

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to her

five children. We affirm.

                                             DISCUSSION

           On appeal, appellant challenges the legal and factual sufficiency of the trial court’s

findings that she constructively abandoned her children, she failed to comply with the provisions

of a court order, and termination is in the children’s best interest. She also asserts the trial court

erred when it based its termination order “on items and allegations not brought into evidence at

the trial on the merits.” More specifically, appellant complains “very little” evidence concerning

the statutory grounds for termination was developed at trial because the only witness to testify
                                                                                         04-11-00746-CV


was uncertain about what the previous caseworker had or had not done while assigned to

appellant’s case, and the best interests of the children was never discussed at trial.

       Only one predicate finding under section 161.001(1) is necessary to support a judgment

of termination when there is also a finding that termination is in the child’s best interest. In re A.

V., 113 S.W.3d 355, 362 (Tex. 2003); In re S.F., 32 S.W.3d 318, 320 (Tex. App.—San Antonio

2000, no pet.). One of the predicate grounds upon which appellant’s parental rights were

terminated was that she failed to comply with the provisions of a court order (“Family Service

Plan”) that specifically established the actions necessary for her to obtain the return of her

children who had “been in the permanent or temporary managing conservatorship of the

Department of Family and Protective Services [“DFPS”] for not less than nine months as a result

of the child[ren]’s removal from the parent under Chapter 262 for the abuse or neglect of the

child[ren].” See TEX. FAM. CODE ANN. § 161.001(1)(O) (West 2008). Although evidence of

acts or omissions under section 161.001(1) does not relieve DFPS from proving the best interest

of the children, the same evidence may be probative of both issues. In re C.H., 89 S.W.3d 17, 28

(Tex. 2002).

       The only witness to testify was the case worker, LaTonya Coffey. She said the original

Family Service Plan was created in July 2010. As of the September 2011 termination hearing,

Coffey had been the case worker only since June 2011. When she was assigned to the case, she

met with the prior case worker and obtained all of her files. Coffey did not have a signed copy

of the Family Service Plan with her, but the trial court took judicial notice of the signed plan on

file with the court.   The Family Service Plan required, among other things, that appellant

participate in a drug assessment; participate in an in-home parenting education course;

participate in and complete the tasks on her service plan and meet its goals; attend her weekly



                                                 -2-
                                                                                     04-11-00746-CV


parent/child visits regularly and on time; obtain and maintain stable housing with running water,

electricity, and food; adhere to random drug screens; and seek, obtain, and maintain gainful

employment. Coffey testified appellant has not completed her plan because she has missed and

not rescheduled visits with her children; either not done drug testing or had positive results

“[p]retty much the majority of the case”; she had not demonstrated she had sought or obtained

stable housing; she had not obtained appropriate employment; she had not completed either a

drug treatment program or the parenting classes; and she had not completed many of the other

requirements of the plan.

       On this record, we conclude a reasonable factfinder could have formed a firm belief or

conviction that appellant failed to comply with the provisions of a court order that specifically

established the actions necessary for her to obtain the return of her children. See In re C.H., 89
S.W.3d at 28.

       The Texas Supreme Court has provided various factors that may be pertinent when

deciding “best interest.” See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). But the

court has never held that these considerations are exhaustive, or that all such considerations must

be proved as a condition precedent to parental termination. In re C.H., 89 S.W.3d at 27. The

Holley factors merely indicate a number of considerations that either have been or would appear

to be pertinent. Id. Among the Holley factors relevant here are: (1) appellant’s parental abilities;

(2) the programs available to assist her to promote the best interest of the children; (3) the

stability of the home; (4) the acts or omissions of appellant that may indicate the existing parent-

child relationship is not a proper one; and (5) any excuse for appellant’s acts or omissions. See

Holley, 544 S.W.2d at 372.




                                                -3-
                                                                                                   04-11-00746-CV


        The record here contains evidence of appellant’s parenting deficiencies. In addition to

the above-recited evidence, the trial court stated, after closing arguments, that the case was not

being tried “on its substance in a 30 minute hearing on a Monday morning.” Instead, the court

noted the case had been pending for fifteen months, during which time the children remained in

foster care and in which time at least seven hearings had been held. 1 Under the Family Service

Plan, appellant was expected to avail herself of a variety of programs, including an in-home

parenting course, family violence prevention counseling, counseling with a therapist, and

empowerment classes. The record indicated to the court that the plan had been signed by

appellant, appellant had not appeared at many of the hearings, and appellant was “no stranger” to

the system. Records of prior hearings also indicated to the court that appellant had demonstrated

an inability to provide the children with a safe environment. The court noted that although

appellant’s counsel argued the possibility that DFPS did not make referrals for appellant to some

of the required programs, six prior hearings were held at which such problems could have been

addressed, but were not. Appellant was present at the hearing, but chose not to testify on her

own behalf.

        The proper inquiry is whether, on the entire record, a factfinder could reasonably form a

firm conviction or belief that termination of appellant’s rights would be in the children’s best

interest. In re C.H., 89 S.W.3d at 28. On this record, we conclude a reasonable factfinder could

form such a conviction.




1
   On appeal, appellant complains the trial court “specifically cites items never even alluded to at the trial on the
merits.” Appellant provides no further argument or authority to support her complaint that the trial court erred by
considering its own file about which it was apparently very familiar. Also, a trial court may take judicial notice of
its own records in matters that are generally known, easily proven, and not reasonably disputed. See Trimble v. Tex.
Dep’t. of Protective & Regulatory Servs ., 981 S.W.2d 211, 215 (Tex. App.—Houston [14th Dist.] 1998, no pet .).

                                                        -4-
                                                                            04-11-00746-CV


                                CONCLUSION

We overrule appellant’s issues on appeal and affirm the trial court’s judgment.


                                         Sandee Bryan Marion, Justice




                                       -5-